UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 11, 2013 BRT REALTY TRUST (Exact name of Registrant as specified in charter) Massachusetts 001-07172 13-2755856 (State or otherjurisdiction ofincorporation) (Commission file No.) (IRS EmployerI.D. No.) 60 Cutter Mill Road, Suite 303, Great Neck, New York11021 (Address of principal executive offices)(Zip code) Registrant's telephone number, including area code516-466-3100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note We are filing this Current Report on Form 8-K (the “Current Report”) to include under (i) Item 9.01(a), the audited statement of revenues and certain expenses of the Spring Valley Club Apartments (as defined) for the year ended December 31, 2011 and the unaudited statement of revenues and certain expenses for the nine months ended September 30, 2012 and (ii) Item 9.01(b), our unaudited pro forma financial statements reflecting the acquisition, by a joint venture in which we have a 80% equity interest, of a 160 unit multi-family residential property located in Panama City, Florida (the “Spring Valley Club Apartments”).The Spring Valley Club Apartments was purchased for a purchase price of $7.2 of which $5.6 million was financed with mortgage debt. Item 9.01 Financial Statements and Exhibits. Page (a) Financial Statements of Businesses Acquired-Spring Valley Club Apartments (i) Independent Auditors’ Report 1 (ii) Statements of Revenues and Certain Expenses for theyear ended December 31, 2011 and the nine monthsended September 30, 2012 2 (iii) Notes to Statements of Revenues and Certain Expenses 3 (b) Unaudited Pro Forma Consolidated Financial Statements. (i) Pro Forma Consolidated Balance Sheet as of December 31, 2012 5 (ii) Pro Forma Consolidated Statement of Income: For the year ended September 30, 2012 6 For the three months ended December 31, 2012 7 (iii) Notes to Pro Forma Consolidated Financial Statements 8 (c) Exhibits Exhibit No. Title of Exhibit 23.1Consent of BDO USA, LLP dated February 22, 2013 Independent Auditors’ Report To the Board of Trustees and Shareholders of BRT Realty Trust and Subsidiaries We have audited the accompanying statement of revenues and certain expenses of the property located at 2121 Harrison Ave, Panama City, Florida (“Spring Valley Club Apartments”) for the year ended December 31, 2011.The statement of revenues and certain expenses is the responsibility of BRT Realty Trust’s management.Our responsibility is to express an opinion on the statement of revenues and certain expenses based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statement is free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of Spring Valley Club Apartments’ internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statement, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. The accompanying statement of revenues and certain expenses was prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission for inclusion in a Form 8-K of BRT Realty Trust.As described in Note 2, material amounts that would not be comparable to those resulting from the proposed future operations of Spring Valley Club Apartments are excluded from the statement of revenues and certain expenses and the statement of revenues and certain expenses is not intended to be a complete presentation of Spring Valley Club Apartments’ revenues and expenses. In our opinion, the financial statement referred to above presents fairly, in all material respects, the revenues and certain expenses of Spring Valley Club Apartments for the year ended December 31, 2011, on the basis of accounting described in Note 2. s/BDO USA, LLP New York, New York February 22, 2013 1 Spring Valley Club Apartments Statements of Revenues and Certain Expenses Nine Months Ended September 30, 2012 (unaudited) Year Ended December 31, 2011 Revenues: Rental and other income $ $ Certain Expenses: Real estate taxes Management fees Utilities Payroll Repairs and maintenance Other real estate operating expenses Total certain expenses Revenues in excess of certain expenses $ $ See Independent Auditors’ report and accompanying notes. 2 Spring Valley Club Apartments Notes to Statements of Revenues and Certain Expenses 1.Organization The property, located at 2121 Harrison Ave., Panama City, Florida (“Spring Valley Club Apartments”), is a 160-unit multi-family garden apartment complex. BRT Realty Trust (“BRT” or the “Trust”) is a business trust organized in Massachusetts.BRT (i) originates and holds for investment senior mortgage loans secured by commercial and multi-family real estate property in the United States, (ii) began participating, in fiscal 2012, as an equity investor in joint ventures that own and operate multi-family properties and (iii) owns and operates commercial and mixed use real estate assets, and in particular, development properties located in Newark, New Jersey. On January 11, 2013, a consolidated joint venture comprised of TRB Spring Valley LLC, the Trust’s wholly owned subsidiary and an unaffiliated joint venture partner, acquired Spring Valley Club Apartments for a purchase price of $7.2 million, including $5.6 million of mortgage debt. 2.Basis of Presentation and Significant Accounting Policies The accompanying statements of revenues and certain expenses of Spring Valley Club Apartments have been prepared in accordance with Rule 3-14 of Regulation S-X of the Securities and Exchange Commission for inclusion in the Trust’s Current Report on Form 8-K.Accordingly, the statements of revenues and certain expenses exclude certain expenses that may not be comparable to those expected to be incurred in the future operations of the aforementioned property.Items excluded consist of interest expense, depreciation, amortization, corporate expenses, and other costs not directly related to future operations. Use of Estimates The preparation of the statements of revenues and certain expenses in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the statements of revenues and certain expenses and accompanying notes.Actual results could differ from those estimates. Revenue Recognition Rental revenue is recognized on an accrual basis when due from tenants.Leases are generally for a one-year term and have no renewal options. Income Taxes Spring Valley Club Apartments was organized as a limited liability company and is not directly subject to federal or state taxes. 3 BRT REALTY TRUST AND SUBSIDIARIES Pro Forma Consolidated Financial Statements (Unaudited) On November 15, 2012, a consolidated joint venture comprised of TRB Grove at Trinity LLC, a wholly owned subsidiary of the Trust, and an unaffiliated joint venture partner, acquired Grove at Trinity Pointe, a 464 unit, multi-family garden apartment complex located in Cordova, Tennessee (“Grove at Trinity Pointe”).The net purchase price was $25.5 million and included $19.25 million of mortgage debt. On November 19, 2012, a consolidated joint venture comprised of TRB Avondale LLC, a wholly owned subsidiary of the Trust, and an unaffiliated joint venture partner, acquired Avondale Station Apartments, a 212 unit, multi-family garden apartment complex located in Decatur, Georgia (“Avondale Station Apartments”).The net purchase price was $10.45 million and included $8.0 million of mortgage debt. On January 11, 2013, a consolidated joint venture comprised of TRB Spring Valley LLC, a wholly owned subsidiary of the Trust, and an unaffiliated joint venture partner, acquired Spring Valley Club Apartments, a 160-unit,multi-family garden apartment complex located in Panama City, Florida.The net purchase price was $7.2 million and included $5.6 million of mortgage debt. The following unaudited pro forma consolidated balance sheet of the Trust as of December 31, 2012, has been prepared as if the acquisition of Spring Valley Club Apartments had been completed on December 31, 2012.The unaudited pro forma consolidated statement of income for the year ended September 30, 2012 is presented as if the acquisitions had been completed on October 1, 2011. The unaudited pro forma consolidated statement of income for the three months ended December 31, 2012 is presented as if the acquisition had been completed on October 1, 2012. The unaudited pro forma consolidated statement of income for the three months ended December 31, 2012 have been adjusted to reflect the income and expense items of Grove At Trinity Pointe and Avondale Station Apartments (“previously reported acquisitions”) from the date of acquisition through December 31, 2012. These unaudited pro forma consolidated financial statements are presented for informational purposes only and should be read in conjunction with the Trust’s 2012 Annual Report on Form 10-K for the year ended September 30, 2012. The unaudited pro forma consolidated financial statements are based on assumptions and estimates considered appropriate by the Trust’s management; however, such statements do not purport to represent what the Trust’s financial position and results of operations would have been assuming the completion of the acquisition on October 1, 2012, nor do they purport to project the Trust’s financial position and results of operations at any future date or for any future period. In the opinion of the Trust’s management, all adjustments necessary to reflect the effects of the transactions described above have been included in the pro forma consolidated financial statements. 4 BRT REALTY TRUST AND SUBSIDIARIES PRO FORMA – UNAUDITED CONSOLIDATED BALANCE SHEET As of December 31, 2012 (Amounts in thousands, except per share data) The Trust Historical Purchase of Spring Valley ClubApartments The Trust Pro Forma as Adjusted ASSETS Real estate properties, net of accumulated depreciation of$6,072 $ $ $ Real estate loans, all earning interest - Deferred fee income ) - ) Cash and cash equivalents ) Restricted cash – construction holdbacks - Available-for-sale securities at market - Deferred costs, net Prepaid expenses - Other assets Total Assets $ $ $ LIABILITIES AND EQUITY Liabilities: Mortgages payable $ $ $ Junior subordinated notes - Accounts payable and accrued liabilities 39 Deposits payable 83 Deferred income - Total Liabilities Commitments and contingencies - - - Equity: BRT Realty Trust shareholders’ equity: Preferred shares, $1 par value: Authorized 10,000 shares, none issued - - - Shares of beneficial interest, $3 par value: Authorized number of shares, unlimited, 13,473 issued - Additional paid-in capital - Accumulated other comprehensive income 344 Accumulated deficit ) - ) Total BRT Realty Trust shareholders’ equity - Non-controlling interests Total Equity Total Liabilities and Equity $ $ $ See accompanying notes to the unaudited pro forma consolidated financial statements 5 BRT REALTY TRUST AND SUBSIDIARIES PRO FORMA – UNAUDITED CONSOLIDATED STATEMENT OF INCOME For The Year Ended September 30, 2012 (Dollars in thousands, except share data) The Trust Historical Previously Reported Acquisitions (f) Purchase of Spring Valley Club Apartments The Trust Pro Forma as Adjusted Revenues: Rental and other revenue from real estate properties $ Interest and fees on real estate loans - - Recovery of previously provided allowances - - Other income - - Total revenues Expenses: Interest expense (a) (e) Advisor’s fees, related party (b) 26
